Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 3-7, 9-12, 14-19, 21-23, 26, 27 and 29 are pending in the present application.  Claims 4 and 23 stand withdrawn from further consideration as being drawn to a nonelected species.  Claims 3, 5-7, 9-12, 14-19, 21, 22, 26, 27 and 29 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The rejection of claim 8 under 35 U.S.C. 112, second paragraph is made moot by the cancellation of the instant claim.

The rejection of claims 6, 14, 26 and 27 under 35 U.S.C. 112, second paragraph is withdrawn.

The rejection of claims 13 and 28 under 35 U.S.C. 112, 4th paragraph is made moot by the cancellation of the instant claims.

The rejection of claims 26 and 29 under 35 U.S.C. 112, 4th paragraph is is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 8, 13, 20 and 28 under 35 U.S.C. 103 over Pilgaonkar et al. (WO 2015/037019 cited by applicant on IDS submitted 2/6/2020) is made moot by the cancellation of the instant claims.

The rejection of claims 3, 5-7, 9-12, 14-19, 21, 22, 26, 27 and 29 under 35 U.S.C. over Pilgaonkar et al. (WO 2015/037019 cited by applicant on IDS submitted 2/6/2020) is maintained.
Pilgaonkar et al. teaches a modified release oral pharmaceutical formulation comprising drug-resin complex containing memantine complexed with sodium polystyrene sulfonate for release of the active agent for up to about 24 hours (see the entire article, especially page 11, line 27-page 12, line 1; paragraph bridging pages 26/27).  The reference teaches the formulation comprising binders, disintegrants, diluents, flavors, viscolizers, stabilizers, preservatives, anticaking agents, etc. (see for example page 23, lines 4-10; claims 1-15) and exemplifies:
Ingredients
mg/5ml
Memantine Hydrochloride
28
Sodium polystyrene sulfonate, USP
56
Polyethylene glycol, USPNF
34
Sodium metabisulphite, USPNF
22
Ethyl cellulose, USP
21.81
Glycerin , USPNF
50
Triacetin, USPNF
6.51
Pharma grade sugar
1750
Methylparaben, USPNF
5
Propylparaben, USPNF
0.5
High fructose corn syrup, USPNF
850
Xanthan gum, USPNF
11
Orange flavor
9
FD & C Yellow
0.375
FD & C Red
0.375
Polyoxyethylene sorbitan fatty acid
esters, USP
10
Citric acid anhydrous, USP
7.5
Purified water
q.s.

(see pages 29/30, Table 1).
In essence, the reference teaches an oral extended release composition comprising memantine; resin complexation ingredient; release retardant; extended release coating polymer; anti-tacking agent; viscosity increasing agent; stabilizing agents; diluents; glidants; sweeteners; preservatives; colorant; flavouring agents and other pharmaceutically acceptable excipients (see especially, claims 1-15 of the reference).

The instant claims differs from the reference by reciting (i) ranges of each ingredient, (ii) specific ingredients not utilized in the exemplified prior art example and (iii) a process for the production of the composition.

However, the reference discloses
Sodium polystyrene sulfonate, a cation exchange resins as recited by instant claims 3 and 5 (see Table 1) and a ratio of active agent to ion exchange resin of about 1:0.1 to about 1:20 as encompassed by instant claim 21 (see page 12, lines 1-12);
Polyvinyl pyrrolidone, polyvinyl acetate polymer, cellulose acetate, ethylcellulose, methacrylic acid copolymers, carboxymethylethylcellulose, hydroxypropylmethylcellulose, etc. as solvating/release coating agent for coating of the drug-resin as encompassed by instant claims 6, 7 and 9 (see page 14, line 32 - page 17, line 30);
Triethyl citrate, polyethylene glycol, etc. as plasticizers as recited by instant claim 10 (see page 19, lines 25-32);
Glyceryl monostearate as solubilizer as recited by instant claim 11 (see page 23, lines 26-33);
Purified water as solvent as recited by instant claim 12 (see Table 1);
Diluents such as microcrystalline cellulose, fructose, citric acid anhydrous, etc. as recited by instant claim 14 (see page 23, lines 17-21);
Viscosity increasing agents such as sodium carboxy methyl cellulose, xanthan gum, carbopol, carrageenan, etc. as recited by instant 15 (see page 24, lines 3- 15);
Talc, stearic acid, magnesium stearate, etc., as lubricants, as recited by instant claim 16 (see page 23, lines 21-23);
Sweeteners such as sucralose, saccharine, aspartame, fructose, etc. as recited by instant claim 17 (see page 26, lines 2-7);
Colloidal silicon dioxide, as recited by instant claim 18 (see page 25, line 34 - page 26, line 2); and
Preservatives such as sodium benzoate as recited by instant claim 19 (see page 25, lines 27-29).
In short, combination of each of the recited groups of ingredients of claim 22 is 
taught by the reference as shown in Table 1. 
Additionally,
as recognized by MPEP § 2148, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the reference with a reasonable expectation of success.  The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409); and
As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Therefore, the combination of instantly claimed ingredients for the production of an oral extended release composition would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation is based on the teaching of each ingredient by Pilgaonkar for production of a modified release composition.
It is also noted that the reference also teaches the composition for oral delivery can be in the form of a solid preparation including granules (see page 22, lines 19-32).

The Court has also held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, absence a showing of criticality of the claimed ranges, determining the amounts of each ingredient as recited by instant claim 22 and/or ratios as recited by instant claim 21 and/or particle size as recited by instant claim 27 that would result in an optimum modified release composition for use as taught by the reference would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
Lastly, the claimed invention recites “wherein” the composition is prepared by the recited process.  However, the patentability of the claimed composition does not depend on the process by which it is produced.  Applicant’s attention is directed to MPEP § 2113: 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate.
For these reasons, the claimed invention is rendered prima facie obvious.
Response to Arguments
Applicant argues Pilgaonkar does not disclose the drug-resin complex matrix preparation process which is claimed in claim 22 and its dependent claims and the composition of claim 22 and its dependent claims is granules for suspension whereas Pilgaonkar exemplified compositions are ready to use suspension.  Applicant’s argument was considered but not persuasive for the following reasons.
The claimed invention is an oral extended release composition comprising memantine.  The patentability of the claimed composition is not dependent on the method via which it is produced as noted above (see MPEP § 2113).
Applicant also argues the claimed invention is granules for suspension whereas the reference exemplifies compositions that are ready to use suspension.
However, the reference is not limited to what it exemplifies.  As noted above, Pilgaonkar teaches the oral preparation can be a solid preparation including granules (see page 23, lines 28-32).
For these reasons, the rejection of claims 3, 5-7, 9-12, 14-19, 21, 22, 26, 27 and 29 under 35 U.S.C. over Pilgaonkar et al. (WO 2015/037019 cited by applicant on IDS submitted 2/6/2020) is maintained.
	Note:  The examiner notes the error in the recitation of the claims, i.e., claims 6-22 should had read 5-22.  However, the rejection of claim 5 was obvious based on the recitation of said claim in the discussion of the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628